DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11.30.2021 has been entered.

Allowable Subject Matter
Claims 1-6 and 9-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest (claim 1) gate spacers on opposite sides of the second gate structure, wherein the bottommost surface of the first source/drain structure is higher than bottommost surfaces of the gate spacers as recited within the context of the claim, (claim 9) wherein the bottommost surface of the first source/drain structure is higher than a bottommost surface of the second source/drain structure as recited within the context of the claim, and, (claim 16) gate spacers on opposite sides of the second cate structure, wherein an interface between the second isolation structure and one of the gate spacers is lower than a bottommost surface of the first source/drain structure as recited within the context of the claim.


Response to Arguments
Applicant’s arguments, see p. 9-11, filed 11.17.2021, with respect to (a) claim 1 including previously allowable subject matter of claim 8, and, (b) the prior art of record failing to disclose/suggest claims 1, 9 and 16 as amended have been fully considered and are persuasive.  The claims are in condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Andres Munoz/Primary Examiner, Art Unit 2894